Amendment of the agenda
Ladies and gentlemen, as I am in the chair, I have to read you a communication which states that, at its meeting on Monday, 9 March, the Committee on Foreign Affairs approved a motion for a resolution on the deterioration of the humanitarian situation in Sri Lanka and, in view of the alarming situation there, it requested that the motion for a resolution be included on the agenda for the current part-session in accordance with Rule 91 of the Rules of Procedure.
The motion for a resolution will be deemed adopted unless at least 40 Members submit a written objection by noon tomorrow, Wednesday, in which case it will be included in the current part-session for debate and voting.